UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE UNITED STATES OF AMERICA ex rel.,

FRANCISCO HICIANO, ORDER
Plaintiff, 15 Civ. 3530 (ER)
- against -
USDC SDNY
TOWER WEST ASSOCIATES LP, TOWER WEST, DOCUMENT
INC., GRENADIER REALTY, and MARIA CAPO, oor ON ICALLY FILED
‘DOC#

 

DATE FILED: Ul (27 (2020. |

Defendants.

 

 

Ramos, D.J.:

 

Pursuant to the order issued December 26, 2019, the Clerk of Court is respectfully
directed to lift the seal on the qui tam complaint, the Notice of Election to Decline Intervention
filed by the Government, and all matters occurring in the above-captioned action subsequent to
the date of the December 26, 2019 Order. The parties shall serve all subsequent pleadings and
motions filed in this matter, as well as all further orders of this Court, upon the Government, who
may seek to intervene for good cause, at any time. Should the relator or the defendant propose
that the complaint or any of its allegations be dismissed, settled, or otherwise discontinued, the
moving party or the parties must solicit the written consent of the Government before applying
for Court approval.

It is SO ORDERED.

Dated: January 27, 2020 ee LO

New York, New York Edgardo Ramos, U.S.D.J.

 

 
